DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10551681 in view of Im et al. (US Pub. 20150036073 and thereafter Im) and No et al. (US Pub. 20170023833 and hereafter No). 
Regarding claim 1, Claim 1 of the patent teaches a liquid crystal panel comprising, in the following order: a first substrate including multiple pixel electrodes arranged into a matrix form, multiple gate lines, and a first alignment film; a liquid crystal layer containing liquid crystal molecules; and a second substrate including a common electrode and a second alignment film, wherein an alignment vector is defined as being from a first substrate side long-axis end of each of the liquid crystal molecules, a start point, to a second substrate side long-axis end of the liquid crystal molecule, an end point, and the first alignment film and the second alignment film having been subjected to an alignment treatment each include multiple domains with different alignment vectors in a column direction in each display unit region superimposed on one of the pixel electrodes, in at least 30 display unit regions consecutive in a row direction, arrays of the domains are arranged in a same order, the gate lines extend through a region between rows of the 
Claim 1 of the patent does not specifically teach that the domains in the display unit region consecutively located in an (n+2)th row are arranged in the same order as the domains in the display unit region consecutively located in the nth row or that the pixel electrodes located in one row are electronically connected with a gate line different from a gate line with which the pixel electrodes in an adjacent row are electronically connected.
However, Im teaches (in figure 25) forming a display such that domains in a display unit region (PA1 in PA15) located in an (n+2)th row to be in a same order (the order being DR1, DR2, DR3, and DR4 from top to bottom) as the domains in a display unit region (PA1 in PA11) located in the nth row and domains in a display unit region (PA2 in PA11) located in an (n+1)th row are arranged in a different order (the order being DR3, DR4, DR1, and DR2 from top to bottom) as the domains in the display unit region located in the nth row. 
No teaches (in figures 1-3) forming multiple gate lines (GL) such that pixel electrodes (21a, 22a, 23a) located in one row are electronically connected with a gate line (GLi+1) different from a gate line (GLi) with which the pixel electrodes (11b, 12b, and 13b) in an adjacent row are electronically connected.


The motivation to include the teaching of alternating domain arrangements would have been to reduce a difference in brightness between the left and right sides of the display as suggested by Im (paragraph 243). The motivation to connect pixel electrodes in different rows to different gate lines would have been to allow the pixels to be addressed individually and produce an image.  
Regarding claim 2, Claim 1 of the patent in view of Im teaches that the domains in the display unit region located in the (n+2)th row are arranged in different order from the domains in the display unit region located in a (n+1)th row (as suggested by Im as shown in the rejection of claim 1 above).
Regarding claim 3, Claim 6 of the patent teaches that the gate lines includes at least one gate line arranged between the display unit region located in the nth row and the display unit region located in a (n+1)th row (see lines 1-4 of claim 6 in the patent). 
Regarding claim 4, Claim 2 of the patent teaches all the additional limitations recited in claim 4. 
Regarding claim 5, Claim 3 of the patent teaches all the additional limitations recited in claim 5. 
Regarding claim 6, Claim 4 of the patent teaches all the additional limitations recited in claim 6. 
Regarding claim 7, Claim 5 of the patent teaches all the additional limitations recited in claim 7. 
Regarding claim 8, Claim 6 of the patent teaches all the additional limitations recited in claim 8. 
Regarding claim 9, Claim 7 of the patent teaches all the additional limitations recited in claim 9. 
Regarding claim 10, Claim 8 of the patent teaches all the additional limitations recited in claim 10. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US Pub. 20150036073 and hereafter Im) in view of No et al. (US Pub. 20170023833 and hereafter No). 
As per claim 1, Im teaches (in figures 1-4D and 24) a liquid crystal panel comprising, in the following order: a first substrate (100) including multiple pixel electrodes (PE1 and PE2) arranged into a matrix form, multiple gate lines (GL in each of the pixels see paragraphs 73-74), and a first alignment film (110); a liquid crystal layer (LC) containing liquid crystal molecules; and a second substrate (300) including a common electrode (CE) and a second alignment film (310), wherein an alignment vector is defined as being from a first substrate side long-axis end of each of the liquid crystal molecules, a start point, to a second substrate side long-axis end of the liquid crystal molecule, an end point, and the first alignment film and the second alignment film having been subjected to an alignment treatment each include multiple domains (DM1-DM4) 
 	Im does not specifically tach that arrays of the domains are arranged in a same order in at least 30 display unit regions consecutive in the row direction, that the first gate line and the second gate line are different gate lines, or that the first gate line and the second gate line connect to multiple pixels in the same row.
However, No teaches (in figures 1-3) forming multiple gate lines (GL) such that all of the pixel electrodes (21a, 22a, 23a) located in one row are electronically connected with a gate line 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Im such that pixel electrodes in the same row are connected to a same gate line and pixel electrodes located in different rows are connected to different gate lines. 
The motivation would have been to allow the pixels to be addressed individually and produce an image.  
Additionally, while the specific range of at least 30 consecutive unit regions having domain arranged in the same order is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 2, Im embodiment shown in figure 24 does not specifically teach that the domains in the display unit regions located in the (n+2)th row are arranged in different order from the domains in the display unit regions located in a (n+1)th row.
However, Im teaches in a later embodiment (shown in figure 25) forming display unit regions such that domains in a display unit region (PA1 in PA15 having domains in the order DR1, DR2, DR3, and DR4 from top to bottom) located in an (n+2)th row to be arranged in a different order from the domains in a display unit region (PA2 in PA11 having domains in the order DR3, DR4, DR1, and DR2 from top to bottom) located in a (n+1)th row. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the embodiment shown in figure 24 of Im such that the domain orders for the display unit regions alternate along the column direction. 

As per claim 3, Im teaches (in figures 1-4D and 24) that the gate lines (GL) includes at least one gate line arranged between the display unit region (PA1 in PA11) located in the nth row and the display unit region (PA2 in PA11) located in a (n+1)th row (see figure 2).
As per claim 4, Im teaches (in figures 1-4D and 24) that in a plan view of the display unit region (PA1 in PA11) located in the nth row, the alignment vector (DR1) of the first domain (DM1) and the alignment vector (DR2) of the second domain (DM2) have a relationship in which the end points are opposed to each other and the alignment vectors are orthogonal to each other (see figures 4A-4B and 24 and paragraphs 96, 113-114 and 118-119), the alignment vector of the second domain and the alignment vector (DR3) of the third domain (DM3) have a relationship in which the start points are opposed to each other and the alignment vectors are parallel to each other (see figures 4B-4C and 24 and paragraphs 118-119 and 121-122), and the alignment vector of the third domain and the alignment vector (DR4) of the fourth domain (DM4) have a relationship in which the end points are opposed to each other and the alignment vectors are orthogonal to each other (see figures 4C-4D and 24 and paragraphs 96, 121-122 and 124-125).
As per claim 5, Im teaches (in figures 1-4D and 24) that the liquid crystal molecules are aligned substantially vertically to the first substrate and the second substrate when no voltage is applied to the liquid crystal layer (see paragraph 86), and the liquid crystal molecules are obliquely aligned so as to be matched with the alignment vectors of the domains when voltage is applied to the liquid crystal layer (see paragraphs 113-115 and 118-126).
As per claim 6, Im teaches (in figures 1-4D and 24) that in the domains, an inter-substrate twist angle of the liquid crystal molecules is less than or equal to 45° (twist angle of zero see paragraphs 113-114, 118-119, 121-122, and 124-125).
As per claim 7, Im teaches (in figures 1-4D and 24) that each of the first domain (DM1), the second domain (DM2), the third domain (DM3), and the fourth domain (DM4) has a substantially rectangular shape (see figures 2 and 24).
As per claim 8, Im teaches (in figures 1-4D and 24) a display unit region (PA2 in PA11) located in an(n+1)th row adjacent to the nth row (row containing PA1 in PA11) with at least one of the gate lines (GL) interposed there between (see figure 2). 
Im embodiment shown in figure 24 does not specifically teach that the domains in the display unit region located in an(n+1)th row satisfy a relationship in which the first domain and the fourth domain are located between the second domain and the third domain.
However, Im teaches in a later embodiment (shown in figure 25) forming display unit regions such that domains in a display unit region (PA1 in PA15 having domains in the order DR1, DR2, DR3, and DR4 from top to bottom) located in an (n+2)th row to be arranged in a different order from the domains in a display unit region (PA2 in PA11 having domains in the order DR3, DR4, DR1, and DR2 from top to bottom) located in a (n+1)th row. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the embodiment shown in figure 24 of Im such that the domain orders for the display unit regions alternate along the column direction. 
The motivation would have been to reduce a difference in brightness between the left and right sides of the display as suggested by Im (paragraph 243). 


As per claim 9, Im teaches (in figures 1-4D , 24, and 25) the domains in the display unit (PA2 in PA11 as shown in figure 25) region located in the(n+1)th row are arranged in an order of the third domain (DM3), the fourth domain (DM4), the first domain (DM1), and the second domain (DM2) (see figure 25).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US Pub. 20150036073 and hereafter Im) and No et al. (US Pub. 20170023833 and hereafter No) as applied to claim 1 above and in further view of Seo et al. (US Pub. 20150268515 and hereafter Seo). 
As per claim 10, Im does not specifically teach at least one of the first alignment film or the second alignment film is a photo alignment film.
However, Seo teaches (in figures 3-10) forming alignment layers (AL1 and AL2) as photo alignment films (see paragraph 60). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the alignment films in Im to be photo alignment films. 
The motivation would have been to provide accurate alignment regions as suggested by Seo (see figures and paragraph 60).
Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that each row of pixel electrodes is electronically connected to a different gate line) are not recited in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, and as shown in the rejection above, in Im in view of No at least some of the adjacent rows of pixel electrodes will be connected to different gate lines and therefore teaches the limitation of “the pixel electrodes located in one row are electronically connected with a gate line different from a gate line with which the pixel electrodes in an adjacent row are electronically connected”. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
In response to applicant’s argument that the limitation “in at least 30 display unit regions consecutive in a row direction, the domains are arranged in a same order” is not obvious in view of the cited art. Specifically, applicant argues that because an uncited earlier embodiment (shown in figure 23) teaches forming adjacent display unit regions along a row direction to have different domain orders that it would not have been obvious to form 30 consecutive display unit regions to have the same domain pattern. This argument is unpersuasive. As shown in the rejection above the cited later embodiment (detailed in paragraph 247) and additional later embodiments (the embodiment shown in figure 24 and detailed paragraphs 248-249 and the embodiment detailed in paragraph 250), teach alternating a group formed of a plurality (equal to or greater than two in the cited embodiment, two in the embodiment shown in figure 24, and six in the embodiment detailed in paragraph 250) of consecutive display unit regions having a first domain order with another group formed of a plurality of consecutive display unit regions having a second domain order. The cited prior art teaches a range which overlaps the claimed range and a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/Examiner, Art Unit 2871